UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-2178


SOPHRONIA C. PETTIFORD,

                Plaintiff - Appellant,

          v.

EASTERN SAVINGS BANK,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:16-cv-00754-HEH)


Submitted:   February 16, 2017            Decided:   February 21, 2017


Before GREGORY, Chief Judge,       DUNCAN,      Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.


Sophronia C. Pettiford, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sophronia C. Pettiford seeks to appeal the district court’s

order dismissing her civil complaint without prejudice for lack

of    subject    matter     jurisdiction.         This     court   may    exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and    certain    interlocutory     and       collateral    orders,      28    U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                 Because it is possible

that Pettiford could cure the defects in her complaint through

amendment, the order she seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order.                       See

Goode v. Cent. Va. Legal Aid Soc’y, 807 F.3d 619, 623-25, 628-30

(4th Cir. 2015).        Accordingly, we dismiss the appeal for lack of

jurisdiction, and remand the case to the district court with

instructions to allow Pettiford to file an amended complaint.

We    dispense   with     oral   argument     because    the   facts     and   legal

contentions      are   adequately    presented     in    the   materials       before

this court and argument would not aid the decisional process.



                                                         DISMISSED AND REMANDED




                                          2